Citation Nr: 1530449	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to September 1945.  He is a World War II Combat Veteran.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to SMC based on aid and attendance/housebound status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Due to his service-connected disabilities, the Veteran requires assistance with dressing and bathing, and he requires regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1110, 1114(l), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.351, 3.352, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to special monthly compensation based on the need for aid & attendance/housebound status.  He specifically contends that his service-connected disabilities require him to seek the aid & attendance of another person on a daily basis.

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2014). 
Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).
SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, service connection is in effect for left hip degenerative arthritis post hip replacement associated with gunshot wound, rated as 90 percent disabling; gunshot wound, right thigh, rated as 30 percent disabling; degenerative arthritis, right hip associated with gunshot wound, right thigh, rated as 10 percent disabling; right knee degenerative arthritis associated with gunshot wound, right thigh, rated as 10 percent disabling; left knee degenerative arthritis, post tibia and fibular fracture associated with gunshot wound, right thigh, rated as 10 percent disabling; healed scar, left poplitea space, rated as 10 percent disabling; and gunshot would, right chest wall, slight, noncompensable.  The Veteran has had a combined 100 percent evaluation since August 5, 2005.  

The Agency of Original Jurisdiction (AOJ) denied SMC in part on the grounds that the Veteran was not in receipt of a 100 percent rating for an individual service-connected disability.  The Board notes, however, that there is no statutory or regulatory requirement that a single service-connected disability resulting in the need for aid and attendance be rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352; compare 1114(s) (requiring the service connected disability be rated as total in order to grant benefits based upon being permanently housebound).  Rather, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance and not there be a constant need.  38 C.F.R. § 3.352(a).  

The Veteran has submitted August 2014 and December 2013 signed statements from a private physician attesting to his inability to care for himself at home.  The physician also explains that the Veteran's sole caretaker, his wife, has extreme difficulty as well.  The physician explains that both the Veteran and his wife are unable to shower and dress themselves safely, and need help with meal preparation and housekeeping.  The physician concluded that they are housebound.  The Veteran's daughter has submitted several statements supporting the Veteran's claim.

Based on the foregoing legal criteria, the Board finds that, given the particular circumstances of this case, the weight of the evidence warrants an award of aid and attendance due to service-connected disabilities.  In this regard, the Board considers it worthy of note that the Veteran requires help dressing himself, fixing his own meals, bathing, housework, and other activities of daily living.  

The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the relationship between service-connected and non-service connected disabilities in rendering the Veteran's current physical state is somewhat nebulous, specifically the Veteran's nonservice-connected vision problems as cited by the AOJ, the evidence strongly suggests that due to balance problems and stability problems brought on by the Veteran's service-connected disabilities, he is unable to safely prepare food, or to properly, bathe, groom and dress himself.  He additionally appears to need help protecting himself against the hazards or dangers of falling due to intensifying balance difficulties due to his service-connected disabilities.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran requires aid and attendance due to his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

Entitlement to special monthly compensation based on the need for aid and attendance/housebound status is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


